Exhibit 99 1016 Civic Center Drive NW • Rochester, MN 55901 • Phone (507) 535-1200 • Fax (507) 535-1301 NEWS RELEASE CONTACT: Bradley Krehbiel Chief Executive Officer, President HMN Financial, Inc. (507) 252-7169 FOR IMMEDIATE RELEASE HMN FINANCIAL, INC. ANNOUNCES SECOND QUARTER RESULTS Second Quarter Summary • Net income of $1.0 million, down $0.5 million, compared to $1.5 million in second quarter of 2016 • Diluted earnings per common share of $0.21, down $0.10, compared to $0.31 in second quarterof 2016 • Interest income yield enhancements decreased $0.7 million in second quarter of 2017 comparedto second quarter of 2016 • Total assets increased $44 million in second quarter of 2017 Year to Date Summary • Net income of $2.2 million, down $1.1 million, compared to $3.3 million in first six monthsof 2016 • Diluted earnings per common share of $0.46, down $0.23, compared to $0.69 in first six months of 2016 • Interest income yield enhancements decreased $1.2 million in the first six months of 2017compared to the first six months of 2016 • Total assets increased $43 million in first six months of 2017 Net Income Summary Three months ended Six months ended June 30, June 30, (Dollars in thousands, except per share amounts) 2017 2016 2017 2016 Net income $ 1,024 1,478 $ 2,237 3,252 Diluted earnings per common share 0.21 0.31 0.46 0.69 Return on average assets 0.60 % 0.91 % 0.66 % 1.01 % Return on average equity 5.19 % 8.23 % 5.76 % 9.16 % Book value per common share $ 17.50 $ 16.34 $ 17.50 $ 16.34 ROCHESTER, MINNESOTA, July 20, 2017HMN Financial, Inc. (HMN or the Company) (NASDAQ:HMNF), the $725 million holding company for Home Federal Savings Bank (the Bank), today reported net income of $1.0 million for the second quarter of 2017, a decrease of $0.5 million, compared to net income of $1.5 million for the second quarter of 2016. Diluted earnings per common share for the second quarter of 2017 was $0.21, a decrease of $0.10 from the diluted earnings per common share of $0.31 for the second quarter of 2016. The decrease in net income in the second quarter of 2017 was primarily due to a $0.7 million decrease in the interest income yield enhancements recognized on loan prepayment penalties, yield adjustments on purchased loans, and interest payments received on non-accruing and previously charged off loans. Gain on sales of loans decreased $0.2 million between the periods due to a decrease in commercial government guaranteed loan sales. Gains on real estate sales decreased $0.1 million due to fewer real estate sales in the second quarter of 2017 when compared to the same period of 2016. Compensation expense increased $0.2 million between the periods due to normal annual salary increases. Other non-interest expense increased $0.1 million due primarily to an increase in commercial loan expenses. These decreases in net income were partially offset by a $0.5 million increase in interest income because of an increase in the average interest-earning assets and a change in the composition of the average interest-earning assets held between the periods, a $0.3 million decrease in income tax expense as a result of the decrease in pre-tax income, and a $0.1 million decrease in the loan loss provision between the periods. Page 1 of 10 President’s Statement “We are pleased to report the increase in our assets in the second quarter of 2017 and the positive impact that our loan growth has had on our interest income,” said Bradley Krehbiel, President and Chief Executive Officer of HMN. “Our strategy to prudently grow our loan portfolios has resulted in an increase in our outstanding loan portfolios and continues to have a positive impact on the financial performance of our core banking operations.” Second Quarter Results Net Interest Income Net interest income was $6.5 million for the second quarter of 2017, a decrease of $0.3 million, or 3.3%, from $6.8 million for the second quarter of 2016. Interest income was $7.0 million for the second quarter of 2017, a decrease of $0.2 million, or 2.23%, from $7.2 million for the second quarter of 2016. Interest income decreased $0.7 million, or 41 basis points, due to a decrease in the amount of yield enhancements recognized from loan prepayment penalties, yield adjustments on purchased loans, and the interest payments received on non-accruing and previously charged off commercial real estate loans between the periods. It is anticipated that the yield enhancements relating to these items will be lower in subsequent years as the pool of non-accruing and purchased loans continues to decline. The decrease in interest income as a result of the lower yield enhancements recognized was partially offset by an increase in other interest income between the periods. Interest income increased $0.5 million because of an increase in the average interest-earning assets and a change in the composition of the average interest-earning assets held, which resulted in a 6 basis point increase in the average yields earned between the periods. While the average interest-earning assets increased $34.0 million between the periods, the average interest-earning assets held in higher yielding loans increased $60.2 million and the amount of average interest-earning assets held in lower yielding cash and investments decreased $26.2 million between the periods. The increase in the average outstanding loans between the periods was primarily the result of an increase in the commercial loan portfolio, which occurred because of an increase in loan originations and a reduction in loan payoffs between the periods. The average yield earned on interest-earning assets was 4.26% for the second quarter of 2017, a decrease of 35 basis points from 4.61% for the second quarter of 2016. The decrease in the average yield earned on interest-earning assets is primarily related to the decrease in yield enhancements recognized between the periods. Interest expense was $0.5 million for the second quarter of 2017, an increase of $0.1 million, or 16.7%, from $0.4 million for the second quarter of 2016. The average interest rate paid on non-interest and interest-bearing liabilities was 0.31% for the second quarter of 2017, an increase of 4 basis points from 0.27% for the second quarter of 2016. The average rate paid increased between the periods due to an increase in the rates paid on certain money market and certificate of deposit accounts that was partially offset by a change in the composition of the average non-interest and interest-bearing liabilities held between the periods. While the average non-interest and interest-bearing liabilities increased $26.4 million between the periods, the average amount held in lower rate checking and money market accounts increased $23.2 million and the average amount held in higher rate certificates of deposits and other borrowings increased $3.2 million. Net interest margin (net interest income divided by average interest-earning assets) for the second quarter of 2017 was 3.98%, a decrease of 38 basis points, compared to 4.36% for the second quarter of 2016. The decrease in the net interest margin is primarily related to the decrease in yield enhancements recognized between the periods. Page 2 of 10 A summary of the Company’s net interest margin for the three and six month periods ended June 30, 2017 and 2016 is as follows: For the three month period ended June 30, 2017 June 30, 2016 (Dollars in thousands) Average Outstanding Balance Interest Earned/ Paid Yield/ Rate Average Outstanding Balance Interest Earned/ Paid Yield/ Rate) Interest-earning assets: Securities available for sale $ 76,515 288 1.51 % $ 91,364 367 1.62 % Loans held for sale 2,014 25 5.01 3,073 29 3.80 Mortgage loans, net 115,173 1,136 3.96 100,349 1,042 4.18 Commercial loans, net 383,417 4,662 4.88 338,717 4,861 5.77 Consumer loans, net 73,369 878 4.80 71,590 842 4.73 Cash equivalents 6,740 5 0.28 18,354 17 0.37 Federal Home Loan Bank stock 1,043 5 1.75 810 1 0.50 Total interest-earning assets 658,271 6,999 4.26 624,257 7,159 4.61 Interest-bearing liabilities and non-interest bearing deposits: NOW accounts 87,219 22 0.10 85,085 14 0.06 Savings accounts 78,679 16 0.08 73,029 16 0.09 Money market accounts 168,610 125 0.30 159,708 89 0.22 Certificates 102,841 166 0.65 102,031 127 0.50 Advances and other borrowings 12,637 132 4.19 9,989 149 6.00 Total interest-bearing liabilities 449,986 429,842 Non-interest checking 152,159 145,599 Other non-interest bearing deposits 1,199 1,543 Total interest-bearing liabilities and non-interest bearing deposits $ 603,344 461 0.31 $ 576,984 395 0.27 Net interest income $ 6,538 $ 6,764 Net interest rate spread 3.96 % 4.34 % Net interest margin 3.98 % 4.36 % For the six month period ended June 30, 2017 June 30, 2016 (Dollars in thousands) Average Outstanding Balance Interest Earned/ Paid Yield/ Rate Average Outstanding Balance Interest Earned/ Paid Yield/ Rate Interest-earning assets: Securities available for sale $ 76,357 563 1.49 % $ 94,363 759 1.62 % Loans held for sale 1,836 43 4.76 2,588 52 4.04 Mortgage loans, net 112,632 2,247 4.02 98,438 2,053 4.19 Commercial loans, net 377,319 9,047 4.84 323,185 9,110 5.67 Consumer loans, net 72,816 1,724 4.77 68,538 1,653 4.85 Cash equivalents 11,859 28 0.47 26,622 55 0.42 Federal Home Loan Bank stock 915 6 1.34 752 2 0.53 Total interest-earning assets 653,734 13,658 4.21 614,486 13,684 4.48 Interest-bearing liabilities andnon-interest bearing deposits: NOW accounts 89,627 42 0.09 84,153 25 0.06 Savings accounts 76,986 31 0.08 70,347 31 0.09 Money market accounts 165,592 231 0.28 159,314 176 0.22 Certificates 102,398 318 0.63 100,230 240 0.48 Advances and other borrowings 10,033 247 4.96 9,495 297 6.29 Total interest-bearing liabilities 444,636 423,539 Non-interest checking 153,277 144,180 Other non-interest bearing deposits 1,268 1,340 Total interest-bearing liabilities and non-interestbearing deposits $ 599,181 869 0.29 $ 569,059 769 0.27 Net interest income $ 12,789 $ 12,915 Net interest rate spread 3.92 % 4.21 % Net interest margin 3.94 % 4.23 % Page 3 of 10 Provision for Loan Losses The provision for loan losses was $0.3 million for the second quarter of 2017, a decrease of $0.1 million from the $0.4 million provision for loan losses for the second quarter of 2016. The provision decreased primarily because of changes in the classification of certain commercial loans and a decrease in the amount reserved on certain single family loans in the portfolio between the periods. These decreases in the provision were partially offset by a decrease in the recoveries received on previously charged off loans in the second quarter of 2017 when compared to the same period of 2016. Total non-performing assets were $4.0 million at June 30, 2017, a decrease of $0.1 million, or 1.7%, from $4.1 million at March 31, 2017. Non-performing loans decreased $0.1 million and foreclosed and repossessed assets remained the same during the second quarter of 2017. A reconciliation of the Company’s allowance for loan losses for the quarters ended June 30, 2017 and 2016 is summarized as follows: (Dollars in thousands) 2017 2016 Balance at March 31, $ 9,590 $ 9,363 Provision 269 381 Charge offs: Consumer (17 ) (8 ) Commercial business 0 (44 ) Recoveries 203 633 Balance at June 30, $ 10,045 $ 10,325 Allocated to: General allowance $ 9,304 $ 9,375 Specific allowance 741 950 $ 10,045 $ 10,325 The following table summarizes the amounts and categories of non-performing assets in the Bank’s portfolio and loan delinquency information as of the end of the three most recently completed quarters. June 30, March 31, December 31, (Dollars in thousands) 2017 2017 2016 Non-Performing Loans: Single family real estate $ 1,070 $ 1,073 $ 916 Commercial real estate 1,672 1,615 1,384 Consumer 465 453 630 Commercial business 182 293 343 Total 3,389 3,434 3,273 Foreclosed and Repossessed Assets: Single family real estate 14 40 0 Commercial real estate 602 602 611 Consumer 18 16 16 Total non-performing assets $ 4,023 $ 4,092 $ 3,900 Total as a percentage of total assets 0.55 % 0.60 % 0.57 % Total non-performing loans $ 3,389 $ 3,434 $ 3,273 Total as a percentage of total loans receivable, net 0.57 % 0.61 % 0.59 % Allowance for loan loss to non-performing loans 296.45 % 279.29 % 302.56 % Delinquency Data: Delinquencies (1) 30+ days $ 2,512 $ 702 $ 917 90+ days 0 0 0 Delinquencies as a percentage of loan portfolio (1) 30+ days 0.42 % 0.12 % 0.16 % 90+ days 0.00 % 0.00 % 0.00 % (1) Excludes non-accrual loans. Page 4 of 10 Non-Interest Income and Expense Non-interest income was $1.9 million for the second quarter of 2017, a decrease of $0.2 million, or 9.3%, from $2.1 million for the same period of 2016. Gain on sales of loans decreased $0.2 million between the periods primarily because of a decrease in commercial government guaranteed loan sales. Loan servicing income increased slightly between the periods primarily because of an increase in commercial loan servicing fees. Fees and service charges decreased slightly due to a decrease in overdraft fees between the periods. Non-interest expense was $6.4 million for the second quarter of 2017, an increase of $0.4 million, or 6.7%, from $6.0 million for the same period of 2016. Compensation expense increased $0.2 million between the periods due to normal annual salary increases. Gains on real estate sales decreased $0.1 million due to fewer real estate sales in the second quarter of 2017 when compared to the same period of 2016. Other non-interest expense increased $0.1 million due primarily to an increase in commercial loan expenses. Income tax expense was $0.7 million for the second quarter of 2017, a decrease of $0.3 million from $1.0 million for the second quarter of 2016. The decrease in income tax expense between the periods is primarily related to the decrease in pre-tax income in the second quarter of 2017 when compared to the second quarter of 2016. Return on Assets and Equity Return on average assets (annualized) for the second quarter of 2017 was 0.60%, compared to 0.91% for the second quarter of 2016. Return on average equity (annualized) was 5.19% for the second quarter of 2017, compared to 8.23% for the same period in 2016. Book value per common share at June 30, 2017 was $17.50, compared to $16.34 at June 30, 2016. Six Month Period Results Net Income Net income was $2.2 million for the six month period ended June 30, 2017, a decrease of $1.1 million, or 31.2%, compared to net income of $3.3 million for the six month period ended June 30, 2016. Diluted earnings per common share for the six month period ended June 30, 2017 was $0.46, a decrease of $0.23 per share compared to diluted earnings per common share of $0.69 for the same period in 2016. The decrease in net income for the six month period ended June 30, 2017 was due to a number of items including a $0.4 million increase in the provision for loan losses due to a decrease in recoveries received on previously charged off loans in the first six months of 2017 when compared to the same period in 2016. Net interest income decreased $0.1 million as a result of a decrease in the yield enhancements recognized on loan prepayment penalties, yield adjustments on purchased loans, and interest payments received on non-accruing and previously charged off loans between the periods. Gain on sales of loans decreased $0.2 million between the periods due to a decrease in commercial government guaranteed loan sales. Gains on real estate sales decreased $0.4 million due to fewer real estate sales in the first six months of 2017 when compared to the same period of 2016. Compensation expense increased $0.4 million between the periods due to normal annual salary increases. Other non-interest expense increased $0.1 million due primarily to an increase in commercial loan expenses. These decreases in income were partially offset by a $0.6 million decrease in income tax expense as a result of the decrease in pre-tax income between the periods. Net Interest Income Net interest income was $12.8 million for the first six months of 2017, a decrease of $0.1 million, or 1.0%, from $12.9 million for the same period in 2016. Interest income was $13.7 million for the six month period ended June 30, 2017, the same as it was for the same six month period in 2016. Interest income decreased $1.2 million, or 39 basis points, due to a decrease in the amount of yield enhancements recognized from loan prepayment penalties, yield adjustments on purchased loans, and the interest payments received on non-accruing and previously charged off commercial real estate loans between the periods. It is anticipated that the yield enhancements relating to these items will be lower in subsequent years as the pool of non-accruing and purchased loans continues to decline. This decrease in interest income as a result of the lower yield enhancements recognized was partially offset by an increase in other interest income items between the periods. Interest income increased $1.2 million between the periods because of an increase in the average interest-earning assets and a change in the composition of the average interest-earning assets held, which resulted in a 12 basis point increase in the average yields earned between the periods. While the average interest-earning assets increased $39.2 million between the periods, the average interest-earning assets held in higher yielding loans increased $71.8 million and the amount of average interest-earning assets held in lower yielding cash and investments decreased $32.6 million between the periods. The increase in the average outstanding loans between the periods was primarily the result of an increase in the commercial loan portfolio, which occurred because of an increase in loan originations and a reduction in loan payoffs between the periods. The average yield earned on interest-earning assets was 4.21% for the first six months of 2017, a decrease of 27 basis points from 4.48% for the first six months of 2016. The decrease in the average yield earned on interest-earning assets is primarily related to the decrease in yield enhancements recognized between the periods. Page 5 of 10 Interest expense was $0.9 million for the first six months of 2017, an increase of $0.1 million, or 13.0%, compared to $0.8 million for the first six months of 2016. The average rate paid on non-interest and interest-bearing liabilities was 0.29% for the first six months of 2017, an increase of 2 basis points from 0.27% for the first six months of 2016. The average rate paid increased between the periods due to an increase in the rates paid on certain money market and certificate of deposit accounts that was partially offset by a change in the composition of the average non-interest and interest-bearing liabilities held between the periods. While the average non-interest and interest-bearing liabilities increased $30.1 million between the periods, the average amount held in lower rate checking and money market accounts increased $27.5 million and the average amount held in higher rate certificates of deposits and other borrowings increased $2.6 million between the periods. Net interest margin (net interest income divided by average interest-earning assets) for the first six months of 2017 was 3.94%, a decrease of 29 basis points, compared to 4.23% for the first six months of 2016. The decrease in the net interest margin is primarily related to the decrease in yield enhancements recognized between the periods. Provision for Loan Losses The provision for loan losses was $0.0 million for the first six months of 2017, an increase of $0.4 million from the ($0.4) million provision for loan losses for the same six month period in 2016. The provision for loan losses increased between the periods primarily because there were less recoveries received on previously charged off loans in the first six months of 2017 when compared to the same period of 2016. Total non-performing assets were $4.0 million at June 30, 2017, an increase of $0.1 million, or 3.1%, from $3.9 million at December 31, 2016. Non-performing loans increased $0.1 million and foreclosed and repossessed assets remained the same during the first six months of 2017. A reconciliation of the Company’s allowance for loan losses for the six month periods ended June 30, 2017 and June 30, 2016 is summarized as follows: (Dollars in thousands) 2017 2016 Balance at January 1, $ 9,903 $ 9,709 Provision (1 ) (351 ) Charge offs: Consumer (218 ) (15 ) Commercial business 0 (44 ) Recoveries 361 1,026 Balance at June 30, $ 10,045 $ 10,325 Non-Interest Income and Expense Non-interest income was $3.8 million for the first six months of 2017, a decrease of $0.1 million, or 1.8%, from $3.9 million for the first six months of 2016. Gain on sales of loans decreased $0.2 million between the periods primarily because of a decrease in commercial government guaranteed loan sales in the first six months of 2017 when compared to the same period of 2016. Loan servicing income increased $0.1 million between the periods primarily because of an increase in commercial loan servicing fees. Non-interest expense was $12.8 million for the first six months of 2017, an increase of $1.1 million, or 9.1%, from $11.7 million for the same period of 2016. Compensation expense increased $0.4 million between the periods due to normal annual salary increases. Gains on real estate sales decreased $0.4 million due to a decrease in the number of properties sold in the first six months of 2017 when compared to the same period of 2016. Other non-interest expense increased $0.1 million due primarily to an increase in commercial loan expenses. Occupancy and equipment expense increased $0.1 million between the periods because of increased non-capitalized software expenses. Professional services expense increased $0.1 million between the periods due to increased legal costs related to a claim on a commercial loan. Income tax expense was $1.6 million for the first six months of 2017, a decrease of $0.5 million from $2.1 million for the first six months of 2016. The decrease in income tax expense between the periods is primarily related to the decrease in pre-tax income in the first six months of 2017 when compared to the first six months of 2016. Page 6 of 10 Return on Assets and Equity Return on average assets (annualized) for the six month period ended June 30, 2017 was 0.66%, compared to 1.01% for the same period in 2016. Return on average equity (annualized) was 5.76% for the six month period ended June 30, 2017, compared to 9.16% for the same period in 2016. General Information HMN Financial, Inc. and Home Federal Savings Bank are headquartered in Rochester, Minnesota. The Bank operates twelve full service offices in Minnesota located in Albert Lea, Austin, Eagan, Kasson (2), LaCrescent, Rochester (4), Spring Valley and Winona and one full service office in Marshalltown, Iowa. The Bank also operates three loan origination offices in Minnesota located in Sartell, Owatonna, and Mankato and one loan origination office in Delafield, Wisconsin. Safe Harbor Statement This press release may contain forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements are often identified by such forward-looking terminology as “expect,” “intend,” “look,” “believe,” “anticipate,” “estimate,” “project,” “seek,” “may,” “will,” “would,” “could,” “should,” “trend,” “target,” and “goal” or similar statements or variations of such terms and include, but are not limited to, those relating to growing our core deposit relationships and loan balances, enhancing the financial performance of our core banking operations, maintaining credit quality, reducing non-performing assets, and generating improved financial results (including profitability); the adequacy and amount of available liquidity and capital resources to the Bank; the Company’s liquidity and capital requirements; our expectations for core capital and our strategies and potential strategies for maintenance thereof; improvements in loan production; changes in the size of the Bank’s loan portfolio; the amount of the Bank’s non-performing assets and the appropriateness of the allowance therefor; anticipated future levels of the provision for loan losses; future losses on non-performing assets; the amount and composition of interest-earning assets; the amount of yield enhancements relating to non-accruing and purchased loans; the amount and composition of non-interest and interest-bearing liabilities; the availability of alternate funding sources; the payment of dividends by HMN; the future outlook for the Company; the amount of deposits that will be withdrawn from checking and money market accounts and how the withdrawn deposits will be replaced; the projected changes in net interest income based on rate shocks; the range that interest rates may fluctuate over the next twelve months; the net market risk of interest rate shocks; the future outlook for the issuer of the trust preferred securities held by the Bank; the ability of the Bank to pay dividends to HMN; the ability of HMN to pay the principal and interest payments on its third party note payable; the ability to remain well capitalized; and compliance by the Bank with regulatory standards generally (including the Bank’s status as “well-capitalized”) and other supervisory directives or requirements to which the Company or the Bank are or may become expressly subject, specifically, and possible responses of the Office of the Comptroller of the Currency (OCC), Board of Governors of the Federal Reserve System (FRB), the Bank, and the Company to any failure to comply with any such regulatory standard, directive or requirement. A number of factors could cause actual results to differ materially from the Company’s assumptions and expectations. These include but are not limited to the adequacy and marketability of real estate and other collateral securing loans to borrowers; federal and state regulation and enforcement; possible legislative and regulatory changes, including additional changes to regulatory capital rules; the ability of the Bank to comply with other applicable regulatory capital requirements; enforcement activity of the OCC and FRB in the event of our non-compliance with any applicable regulatory standard or requirement; adverse economic, business and competitive developments such as shrinking interest margins, reduced collateral values, deposit outflows, changes in credit or other risks posed by the Company’s loan and investment portfolios; changes in costs associated with alternate funding sources, including changes in collateral advance rates and policies of the FHLB; technological, computer-related or operational difficulties; results of litigation; reduced demand for financial services and loan products; changes in accounting policies and guidelines, or monetary and fiscal policies of the federal government or tax laws; international economic developments; the Company’s access to and adverse changes in securities markets; the market for credit related assets; the future operating results, financial condition, cash flow requirements and capital spending priorities of the Company and the Bank; the availability of internal and, as required, external sources of funding; acquisition integration costs; our ability to attract and retain employees; or other significant uncertainties. Additional factors that may cause actual results to differ from the Company’s assumptions and expectations include those set forth in the Company’s most recent filing on Forms 10-K and 10-Q with the Securities and Exchange Commission. All forward-looking statements are qualified by, and should be considered in conjunction with, such cautionary statements. For additional discussion of the risks and uncertainties applicable to the Company, see the “Risk Factors” sections of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 and Part II, Item 1A of its subsequently filed quarterly reports on Form 10-Q. All statements in this press release, including forward-looking statements, speak only as of the date they are made, and we undertake no duty to update any of the forward-looking statements after the date of this press release. (Three pages of selected consolidated financial information are included with this release.) ***END*** Page 7 of 10 HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Dollars in thousands) 2017 2016 (unaudited) Assets Cash and cash equivalents $ 31,892 27,561 Securities available for sale: Mortgage-backed and related securities (amortized cost $603 and $993) 613 1,005 Other marketable securities (amortized cost $78,807 and $78,846) 78,034 77,472 78,647 78,477 Loans held for sale 2,061 2,009 Loans receivable, net 590,259 551,171 Accrued interest receivable 2,609 2,626 Real estate, net 616 611 Federal Home Loan Bank stock, at cost 817 770 Mortgage servicing rights, net 1,655 1,604 Premises and equipment, net 8,213 8,223 Goodwill 802 802 Core deposit intangible 404 454 Prepaid expenses and other assets 1,500 1,768 Deferred tax asset, net 5,708 5,947 Total assets $ 725,183 682,023 Liabilities and Stockholders’ Equity Deposits $ 634,101 592,811 Other borrowings 7,000 7,000 Accrued interest payable 214 236 Customer escrows 1,223 1,011 Accrued expenses and other liabilities 3,922 5,046 Total liabilities 646,460 606,104 Commitments and contingencies Stockholders’ equity: Serial preferred stock ($.01 par value): authorized 500,000 shares; issued shares 0 0 0 Common stock ($.01 par value): authorized 16,000,000; issued shares 9,128,662 91 91 Additional paid-in capital 50,452 50,566 Retained earnings, subject to certain restrictions 89,123 86,886 Accumulated other comprehensive loss (459 ) (820 ) Unearned employee stock ownership plan shares (2,127 ) (2,223 ) Treasury stock, at cost 4,631,124 and 4,639,739 shares (58,357 ) (58,581 ) Total stockholders’ equity 78,723 75,919 Total liabilities and stockholders’ equity $ 725,183 682,023 Page 8 of 10 HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share data) 2017 2016 2017 2016 Interest income: Loans receivable $ 6,701 6,774 13,061 12,868 Securities available for sale: Mortgage-backed and related 5 16 12 36 Other marketable 283 351 551 723 Cash equivalents 5 17 28 55 Other 5 1 6 2 Total interest income 6,999 7,159 13,658 13,684 Interest expense: Deposits 329 246 622 472 Federal Home Loan Bank advances and other borrowings 132 149 247 297 Total interest expense 461 395 869 769 Net interest income 6,538 6,764 12,789 12,915 Provision for loan losses 269 381 (1 ) (351 ) Net interest income after provision for loan losses 6,269 6,383 12,790 13,266 Non-interest income: Fees and service charges 845 873 1,669 1,652 Loan servicing fees 306 271 607 532 Losses on investments 0 (9 ) 0 (9 ) Gain on sales of loans 488 705 1,007 1,192 Other 267 262 503 490 Total non-interest income 1,906 2,102 3,786 3,857 Non-interest expense: Compensation and benefits 3,780 3,598 7,724 7,293 Gains on real estate owned (1 ) (75 ) (7 ) (424 ) Occupancy and equipment 1,026 1,006 2,065 1,996 Data processing 260 281 552 554 Professional services 417 368 676 619 Other 957 855 1,776 1,686 Total non-interest expense 6,439 6,033 12,786 11,724 Income before income tax expense 1,736 2,452 3,790 5,399 Income tax expense 712 974 1,553 2,147 Net income 1,024 1,478 2,237 3,252 Other comprehensive income, net of tax 173 44 361 182 Comprehensive income attributable to commonshareholders $ 1,197 1,522 2,598 3,434 Basic earnings per share $ 0.24 0.35 0.53 0.78 Diluted earnings per share $ 0.21 0.31 0.46 0.69 Page 9 of 10 HMN FINANCIAL, INC. AND SUBSIDIARIES Selected Consolidated Financial Information (unaudited) SELECTED FINANCIAL DATA: Three Months EndedJune 30, Six Months Ended June 30, (Dollars in thousands, except per share data) 2017 2016 2017 2016 I. OPERATING DATA: Interest income $ 6,999 7,159 13,658 13,684 Interest expense 461 395 869 769 Net interest income 6,538 6,764 12,789 12,915 II. AVERAGE BALANCES: Assets (1) 685,287 654,336 680,881 644,712 Loans receivable, net 571,959 510,656 562,766 490,160 Securities available for sale (1) 76,515 91,364 76,357 94,363 Interest-earning assets (1) 658,271 624,257 653,734 614,486 Interest-bearing and non-interest bearing deposits and borrowings 603,344 576,984 599,181 569,059 Equity (1) 79,044 72,263 78,376 71,395 III. PERFORMANCE RATIOS: (1) Return on average assets (annualized) 0.60 % 0.91 % 0.66 % 1.01 % Interest rate spread information: Average during period 3.96 4.34 3.92 4.21 End of period 3.90 4.00 3.90 4.00 Net interest margin 3.98 4.36 3.94 4.23 Ratio of operating expense to average total assets (annualized) 3.77 3.71 3.79 3.66 Return on average equity (annualized) 5.19 8.23 5.76 9.16 Efficiency 76.27 68.05 77.14 69.90 June 30, December 31, June 30, 2017 2016 2016 IV. ASSET QUALITY: Total non-performing assets $ 4,023 3,900 4,871 Non-performing assets to total assets 0.55 % 0.57 % 0.75 % Non-performing loans to total loans receivable, net 0.57 % 0.59 % 0.65 % Allowance for loan losses $ 10,045 9,903 10,325 Allowance for loan losses to total assets 1.39 % 1.45 % 1.58 % Allowance for loan losses to total loans receivable, net 1.70 1.80 1.95 Allowance for loan losses to non-performing loans 296.45 302.56 299.29 V. BOOK VALUE PER SHARE: Book value per share common share $ 17.50 16.91 16.34 Six Months Ended June 30, 2017 Year Ended December 31, 2016 Six Months Ended June 30, 2016 VI. CAPITAL RATIOS: Stockholders’ equity to total assets, at end of period 10.86 % 11.13 % 11.22 % Average stockholders’ equity to average assets (1) 11.51 11.07 11.07 Ratio of average interest-earning assets to average interest-bearing liabilities (1) 109.10 108.36 107.98 Home Federal Savings Bank regulatory capital ratios: Common equity tier 1 capital ratio 12.99 13.42 13.04 Tier 1 capital leverage ratio 11.77 11.55 11.44 Tier 1 capital ratio 12.99 13.42 13.04 Risk-based capital 14.25 14.68 14.30 June 30, December 31, June 30, 2017 2016 2016 VII. EMPLOYEE DATA: Number of full time equivalent employees 196 200 199 (1) Average balances were calculated based upon amortized cost without the market value impact of ASC 320. Page 10 of 10
